DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 30, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 39, 41-43, 50, 55 and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geist (U.S. Patent Number 6,771,423).
With regard to independent claim 39, although Geist teaches an eyeglass apparatus (Figure 2) configured to be worn by a user comprising: a camera (column 8, lines 66-column 9, lines 2); a first microphone (column 8, lines 66-column 9, lines 2); a first wireless communication circuitry (column 27, line 62-column 28, line 5); and output device; and a controller coupled to at least the camera, the first microphone, the first wireless communication circuitry, and the output device (column 8, lines 62-65), wherein the eyewear apparatus comprises a lens that allows the user to see user’s vicinity through at least one area of the lens when the eyewear apparatus is worn by the user (column 7, line 54-column 8, line 9), Geist fails to explicitly teach such a controller configured to: access data regarding at least images captured by the at least a camera and audio inputs captured by at least the first microphone; transmit at least a portion of the data wirelessly via the first wireless communication circuitry from the another apparatus; receive a wireless input via the first wireless communication circuitry from the another apparatus; and output at least a portion of the wireless input to the user via the output device, however, it should be noted that although the claimed functionality of the controller are not explicitly taught, they are implicit functions of the controller such that the wireless access, transmission, reception and output of data via a controller would have been obvious to one of 
With regard to dependent claim 41, although Geist teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 39, Geist fails to explicitly teach such an eyewear apparatus wherein the first wireless communication circuitry is configured to coupling at least a Bluetooth network to transmit the at least a portion of the data wirelessly to the another apparatus.  However, Geist does teach that the electrical circuitry should be capable of receiving video and computer output signals “via any appropriate mode of wired or wireless signal transmission” (column 27, line 62-column 28, line 3), such that it would have been obvious to one of ordinary skill in the art before the invention was made to modify the wireless transmission, as taught by Geist, with Bluetooth technology, as it is a function equivalent.
With regard to dependent claim 42, although Geist teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 39, Geist fails to explicitly teach such an eyewear apparatus wherein the first wireless communication circuitry is configured to coupling at least a Wi-Fi network to transmit the at least a portion of the data wirelessly to the another apparatus.  However, Geist does teach that the electrical circuitry should be capable of receiving video and computer output signals “via any appropriate mode of wired or wireless signal transmission” (column 27, line 62-column 28, line 3), such that it would have been obvious to one of ordinary skill in the art before the invention was made to modify the wireless transmission, as taught by Geist, with Wi-Fi technology, as it is a function equivalent.
With regard to dependent claim 43, although Geist teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 39, Geist fails to 
With regard to dependent claim 50, Geist teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 39, and further teaches such eyeglasses wherein the output device comprises a display (Figure 1, element 100).
With regard to dependent claim 55, Geist teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 39, and further teaches such eyeglasses wherein the eyewear apparatus is configured to be electrically and physically connected to a portable electronic module carried by the user, and wherein the portable electronic module includes at least a battery (column 27, lines 61-63).
With regard to independent claim 66, although Geist teaches an eyeglass frame for a user (Figure 2) comprising: a camera (column 8, lines 66-column 9, lines 2); a first microphone .

Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geist (U.S. Patent Number 6,771,423), as applied to claim 39 above, further in view of Nakada (U.S. Patent Publication 2004/0104864).
With regard to dependent claim 46, although Geist teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 39, Geist fails to explicitly teach such an eyewear apparatus comprising a being-worn sensor.  In a related endeavor, Nakada teaches an eyewear apparatus (Figure 1), further comprising a sensor that detects a worn state (Figure 1, elements 109, 110 and 111 and page 5, paragraph [0076], lines 3-.

Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geist (U.S. Patent Number 6,771,423), as applied to claim 39 above, further in view of Kruegle et al (U.S. Patent Number 5,777,715).
With regard to dependent claim 49, although Geist teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 39, Geist fails to explicitly teach such an eyewear apparatus comprising a motion sensor.  In a related endeavor, Kruegle et al teaches an eyewear apparatus (Figure 1), further comprising a motion sensor (column 9, lines 53-54), such that it would have been obvious to one of ordinary skill in the art before the invention was made to modify the eyewear apparatus, as taught by Geist, with the motion sensor, as taught by Kruegle et al, to provide image stabilization (column 9, lines 57-59).

Claims 51, 57, 60 and 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geist (U.S. Patent Number 6,771,423), as applied to claim 39 above, further in view of DeLeon (U.S. Patent Number 6,301,050).
With regard to dependent claim 51, although Geist teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 39, Geist fails to explicitly teach such an eyewear apparatus wherein the eyewear apparatus comprises a storage medium configured to store at least computer program codes for voice recognition, and wherein 
With regard to dependent claim 57, although Geist teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 39, wherein Geist further teaches the use of a speaker (column 8, line 66-column 9, line 2), Geist fails to explicitly teach such an eyewear apparatus wherein the eyewear apparatus comprises a motion sensor and a storage medium configured to store at least computer codes for voice recognition.  In a related endeavor, DeLeon teaches an eyewear apparatus (Figure 1, element 11), further comprising a storage medium configured to store at least computer program codes for voice recognition, and wherein at least a term received via at least the first microphone is configured to be recognized based on at least the computer program codes for voice recognition (column 10, lines 26-34) and a motion sensor (column 12, lines 21-23), such that it would have been obvious to one of ordinary skill in the art before the invention was made to modify the eyewear apparatus, as taught by Geist, with the voice recognition software and motion detector, as taught by DeLeon, to activate and control the eyewear apparatus (column 10, lines 29 and 32-34).

With regard to dependent claim 61, Geist and DeLeon teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 60, wherein Geist further teaches such eyeglasses wherein the eyewear apparatus is configured to be electrically and physically connected to a portable electronic module carried by the user, and wherein the portable electronic module includes at least a battery (column 27, lines 61-63).

Claim 53 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geist (U.S. Patent Number 6,771,423), as applied to claim 39 above, further in view of Fukushima et al (U.S. Patent Number 6,346,929).
With regard to dependent claim 53, although Geist teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 39, Geist fails to explicitly teach such an eyewear wherein an exposure of the camera is configured to be .

Claim 54 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geist (U.S. Patent Number 6,771,423), as applied to claim 39 above, further in view of Takahashi et al (U.S. Patent Number 5,144,344).
With regard to dependent claim 54, although Geist teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 39, Geist fails to explicitly teach such an eyewear wherein the eyewear apparatus is configured to be worn over another eyewear worn by the user.  In a related endeavor, Takahashi et al teaches an eyewear apparatus (Figure 2, element 4), wherein the eyewear apparatus is configured to be worn over another eyewear worn by the user (column 2, lines 23-25), such that it would have been obvious to one of ordinary skill in the art before the invention was made to modify the eyewear apparatus, as taught by Geist, to be worn over a secondary pair of eyewear, as taught by Takahashi et al, to provide vision correction for the user without slipping (column 2, line 25).

s 67 and 69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geist (U.S. Patent Number 6,771,423), as applied to claim 66 above, further in view of DeLeon (U.S. Patent Number 6,301,050).
With regard to dependent claim 67, although Geist teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 66, Geist fails to explicitly teach such an eyewear apparatus wherein the eyewear apparatus comprises a storage medium configured to store at least computer program codes for voice recognition, and wherein at least a term received via at least the first microphone is configured to be recognized based on at least the computer program codes for voice recognition.  In a related endeavor, DeLeon teaches an eyewear apparatus (Figure 1, element 11), wherein the eyeglass frame includes a front portion (Figure 2a, elements 20 and 22), a first arm (Figure 2a, element 24, left) and a second arm (Figure 2a, element 24, right), with the front portion having a left side and a right side (Figure 2a, elements 20 and 22, respectively), with the first arm coupled to the left side of the front portion, and with the second arm coupled to the right side of the front portion (Figure 2a), further comprising a storage medium configured to store at least computer program codes for voice recognition, and wherein at least a term received via at least the first microphone is configured to be recognized based on at least the computer program codes for voice recognition (column 10, lines 26-34), such that it would have been obvious to one of ordinary skill in the art before the invention was made to modify the eyewear apparatus, as taught by Geist, with the voice recognition software, as taught by DeLeon, to activate and control the eyewear apparatus (column 10, 32-34).
With regard to dependent claim 69, Geist in view of Deleon teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 67, wherein .

Allowable Subject Matter
Claims 1-38, 45, 64, 65, 70 and 71 are allowed.
Claims 40, 44, 47, 48, 52, 56, 58, 59, 62, 63 and 68 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reasons for indicating allowable subject matter, with respect to claims 1-38 and 45, are as set forth in the Office Actions mailed October 20, 2020, March 8, 2021 and May 13, 2021.
With regard to dependent claims 40, 44, 47, 48, 52, 56, 58, 59, 62 and 63, although the prior art teaches an eyewear apparatus configured to be worn by a user comprising: a camera; a first microphone; a first wireless communication circuitry; an output device; and a controller coupled to at least the camera, the microphone, the first wireless communication circuitry, and the output device, wherein the controller is configured to: access data regarding at least images captured by the at least a camera and audio inputs captured by the first microphone; transmit at least a portion of the data wirelessly via the first wireless communication circuitry to another apparatus; receive a wireless input via the first wireless communication circuitry from the another apparatus; and output at least a portion of the wireless input to the user via the output device, wherein the eyewear apparatus comprises a lens that allows the user to see user's vicinity through at least one area of the lens when the eyewear apparatus is worn by the user as outlined above with respect to independent claim 39; the prior art fails to teach such an eyewear apparatus 
With respect to claim 64, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches an eyewear apparatus configured to be worn by a user comprising: a camera; two microphones; a 

With respect to claim 68, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches an eyeglass frame for a user comprising: a camera; a first microphone; a wireless communication circuitry; an output device; and a controller coupled to at least the camera, the first microphone, the wireless communication circuitry, and the output device, wherein the controller is configured to: access data regarding at least images captured by the at least a camera and audio inputs captured by the first microphone; transmit at least a portion of the data wirelessly via the wireless communication circuitry to another apparatus; receive a wireless input via the wireless communication circuitry from the another apparatus; and output at least a portion of the wireless input to the user via the output device wherein the wireless communication circuitry is configured for coupling to a network selected from at least a Bluetooth network and a Wi-Fi network, the prior art fails to teach such an eyeglass frame: including a connection region located in side portions of the eyewear apparatus which include two electrically-conductive pads configured to receive and couple to corresponding conductive contacts of a counterpart connector of an electrical device, as claimed in dependent claim 68.
With respect to claim 70, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches an eyeglass frame for a user comprising: a front portion; a first arm; a second arm, with the front 
With regard to dependent claim 71, claim 71 is allowable as it depends, directly or indirectly, from independent claim 70 and therefore inherit all of the limitations of the claim from which it depends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
19 January 2022